Hager, J.
— This action, upon the complaint and answer, was referred by consent of the parties, to take the testimony, try issues and report a finding to the court, but the referee has only reported the testimony. The case being at issue upon the complaint and answer under the order of reference, the proceedings before the referee should have been the same as upon issues of fact in any civil action, and in the manner in which they are ordinarily tried and reported upon, except that’fe testimony must be reported in full.
The action must be sent back to the referee for further report.